SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K (Mark One) [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number1-82 PHELPS DODGE EMPLOYEE SAVINGS PLAN PHELPS DODGE CORPORATION One North Central Avenue Phoenix, Arizona85004 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administratorhas duly caused this Annual Report to be signed by the undersigned hereunto duly authorized. PHELPS DODGE EMPLOYEE SAVINGS PLAN Date:June 29, 2007By: /s/C. Donald Whitmire Jr. C. Donald Whitmire Jr. Vice President &
